department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xxkxxxkxxkxxk xxxxxxxkx xxkxkxkkxxk xxxxxxxkx xxxxkxxkxkk contact person identification_number contact number employer_identification_number form required to be filed uil tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not organized as required under sec_501 and you have not met the requirements necessary to qualify for tax-exempt status as an organization described under sec_501 therefore you do not qualify for tax-exempt status as an organization described under sec_501 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty_failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax exempt ando government entities division date date contact person identification_number contact number fax number employer_identification_number e u n e n k i n n xxxxxxx xxxxxxx xxxxxxx xxxxxxx corporation o o - o _ dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are a_trust entered into on date by and between corporation and trustee to fund the supplemental unemployment benefit plan plan you state that you have been organized under state’s common_law as well as under the state’s trust act as a valid trust and is evidenced by a written document in describing your activities you state corporation was established primarily as a vehicle to voluntarily assemble employers who wish to utilize the benefits of a c trust but lack the resources necessary to secure approval on an individual basis corporation also serves as the sponsoring_entity for this application_for exemption you state corporation will adopt the plan and will execute the agreement to adopt the trust under state law of trusts you further state that ajs the corporation is a membership_organization employers wishing to enjoy the benefits of the plan and you will join the corporation kxxxxxxxxxxxxxxxxxxxkkkxxkrxkxxxmkxrkkxx kkk after an employer becomes a member-employer of corporation and once an employee of the member-employer satisfies the conditions of eligibility the member-employer can elect to participate in the pian by entering into the adoption_agreement the adoption_agreement identifies the member-employer’s employee s covered in the plan and the amount the member- employer will contribute on behalf of its participating employee s the adoption_agreement also confirms that the participating member-employer has received and is bound by the terms of the trust agreement you state that there is no individual collective bargaining agreement covering employees of participating employers however some participating employers will be signatories to collective bargaining agreements in the future you will be the only trust through which supplemental unemployment benefits will be provided to employees of multiple employers you state that e jach employee will have an individual supplemental unemployment benefit account and as a collection of its eligible employees the employer will also have an identifiable account from which benefits are paid thus while there is one trust for several employers the accounting and benefit claim determination is identical to a single employer trust in your letter dated date you indicated that you have x employees participating in the plan as of date based on this representation the service requested additional information regarding the employers of the x employees in a letter dated date you stated that t here are no current corporation’s member-employers you stated that t he only relationship that will necessarily exist among between corporation's member-employers is that each will have voluntarily become a member-employer of the corporation other than this relationship while some relationship may exist they will exist of coincidence rather than necessity regarding any relationship between the employees of the various member-employers who will be participants of the plan you stated that t he employees will be employed by corporation member-employers and will be working on prevailing wage or davis-bacon regulated projects in your form_1024 part li no you stated that upon your dissolution the only assets the trust will have are the employee contributions to the extent these are not paid out in the form of supplemental unemployment benefits these excess_contributions will be transferred to a successor trust or will become the property of the corporation in your letter dated date you modified your dissolution clause to state ujpon dissolution no assets will be distributed before the satisfaction of all liabilities to employees covered by the plan once all such liabilities have been fully satisfied any remaining assets shall be paid to the respective member employers as their employees’ interests are represented you state that your activities and that of the plan will not commence until your exemption application under sec_501 is approved you state that corporation will actively seek and solicit employers to become members of the corporation adopt the plan and enroll their eligible employees in the plan xxxxxxxaxaxxxaxxxaxxxxxxxaxxxxaaxkaxkaxxn law sec_501 provides for the exemption from taxation a_trust or trusts forming part of a plan that uses its corpus or income exclusively to provide for the payment of supplemental_unemployment_compensation_benefits sec_501 provides that for a_trust to qualify for tax-exempt status as an organization described under sec_501 the plan must be found by the service not to be discriminatory in favor of employees who are highly compensated employees within the meaning of sec_414 sec_501 provides that a plan shall not be considered discriminatory within the meaning of this clause merely because the benefits received under the plan bear a uniform relationship to the total compensation or the basic or regular rate of compensation of the employees covered by the plan sec_501 provides that the term supplemental_unemployment_compensation_benefits means only i benefits which are paid to an employee because of his involuntary separation from the employment of the employer whether or not such separation is temporary resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions and ii sick_and_accident_benefits subordinate to the benefits described in clause i sec_503 provides that an organization described in sec_501 shall not be exempt from taxation under sec_501 a if it has engaged in a prohibited_transaction after date sec_503 provides that prohibited_transactions include among others any transaction in which an organization subject_to the provisions of this section engages in which results in a substantial diversion of the organization's income or corpus to the creator of such organization if a_trust a person who has made a substantial contribution to such organization among others sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described under sec_501 the trust must be a valid existing trust under local law and is evidenced by an executed written document sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described in sec_501 the trust must be part of a written plan established and maintained by an employer his employees or both the employer and his employees solely for the purpose of providing supplemental_unemployment_compensation_benefits as defined in sec_501 and paragraph b of sec_1_501_c_17_-1 sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described in sec_501 a the trust must be part of a plan which provides that except for the payment of any necessary or appropriate expenses in connection with the administration of a pian the corpus and income of the trust cannot in the taxable_year and at xkxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxkkk any time thereafter before the satisfaction of ali liabilities to employees covered by the plan be used for or diverted to any purpose other than the providing of supplemental_unemployment_compensation_benefits sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described in sec_501 the trust must be part of a plan whose eligibility conditions and benefits do not discriminate in favor of employees who are officers shareholders persons whose principal duties consist of supervising the work of other employees or highly compensated employees sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described in sec_501 the trust must be part of a plan which requires that benefits are to be determined according to objective standards thus a plan may provide similarly situated employees with benefits which differ in_kind and amount but may not permit such benefits to be determined solely in the discretion of the trustees sec_1_501_c_17_-1 provides that the term supplemental_unemployment_compensation_benefits means only i benefits paid to an employee because of his involuntary separation from the employment of the employer whether or not such separation is temporary but only when such separation is one resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions and ii sick_and_accident_benefits subordinate to the benefits described in subdivision i of this subparagraph sec_1_501_c_17_-2 provides that a_trust forming part of a pian of several employers or the employees of several employers will be a supplemental unemployment_benefit_trust described in sec_501 if all the requirements of that section are otherwise satisfied sec_1_503_b_-1 provides that tax-exempt status will be denied to such organizations which engage in certain transactions prohibited_transactions as set forth in sec_503 which inure to the private advantage of the creator of such organization if it is a_trust any substantial_contributor to such organization among others sec_1_505_c_-1t a-1 provides that an organization will not be recognized as exempt under sec_501 as a_trust forming part of a plan providing for the payment of supplemental_unemployment_compensation_benefits unless notification is given to the service sec_1_505_c_-1t a-3 provides that organization will not be treated as described under sec_501 unless the organization notifies the service that it is applying for recognition of exemption the notice for exemption under sec_501 is filed by submitting a properly completed and executed form_1024 application_for recognition of exemption under sec_501 or for determination under sec_120 together with the additional information required under q a-4 and q a-5 the service will not accept a form_1024 for any organization or trust that is seeking tax-exempt status as an organization described under sec_501 before such entity has been organized sec_1_505_c_-1t a-4 provides that notice for exemption under sec_501 will not be considered complete unless in addition to a properly completed and executed form_1024 the xxxxxxxxxxxxxaxkxxxxxxaxxxaxaxxxkxxxaxxkakk organization or trust submits a full description of the benefits available to participants under sec_501 moreover both the terms and conditions of eligibility for membership and the terms and conditions of eligibility for benefits must be set forth this information may be contained in a separate document such as a plan document or it may be contained in the creating document of the entity sec_1_505_c_-1t a-5 provides that if an organization or trust claiming exemption under sec_501 is organized and maintained pursuant to a collective bargaining agreement between employee_representatives and one or more employer only one form_1024 is required to be filed for the organization or trust regardless of the number of employers originally participating in the agreement moreover once a form_1024 is filed pursuant to a collective bargaining agreement an additional form_1024 is not required to be filed by an employer who thereafter participates in that agreement when benefits are provided pursuant to a collective bargaining agreement the notice will not be considered complete unless in addition to a properly completed and executed form_1024 a copy of the collective bargaining agreement is also submitted together with the additional information delineated in q a-4 analysis qualification for tax-exempt status as an organization described under sec_501 requires that the trust must be part of a written plan established and maintained by an employer his employees or both the employer and his employees solely for the purpose of providing supplemental unemployment_compensation benefit s see sec_1_501_c_17_-1 further the trust must be a valid existing trust under local law and is evidenced by an executed written document see sec_1_501_c_17_-1 the service will not accept a form_1024 for any organization or trust that is seeking tax-exempt status as an organization described under sec_501 before such entity has been organized see sec_1_505_c_-1t a-3 based on the information that you submitted you do not qualify for tax-exempt status as an organization described under sec_501 you are not organized as required under sec_501 and you have not met the requirements necessary to qualify for tax-exempt status as an organization described under sec_501 sec_501 requires an employer or its employees or both that wishes to have a_trust exempted from taxation as an organization described under sec_501 to submit evidence of a valid trust which must be part of a written plan which the employer or its employees or both has established and will maintain solely for the purpose of providing supplemental unemployment benefits see sec_1_501_c_17_-1 you are being organized as a single trust that seeks to provide benefits to employees of multiple employers this is contrary to the provisions of regulations sec_501 and the applicable you state corporation created one trust you and that corporation will solicit employers to become members of corporation after an employer becomes a member of corporation and xxxxxxxxxxaxxxxxxxxaxxaxrxxaxxaxxaxaxaxakkn the member-employer satisfies the conditions of eligibility the member-employer can elect to participate in the plan by entering into an adoption_agreement this adoption_agreement identifies the employer's employee s covered under the plan and the amount the member- employer will contribute on behaif of the participating employee s the adoption_agreement also contains the participating member-employer acknowledgment that the member-employer has received and is bound by the terms of the trust agreement it is clear that you are seeking exemption as a_trust that will provide benefits to employees of multiple unrelated and unspecified employers the provisions of sec_501 require each employer or its employees or both to establish and maintain a_trust which must be part of a written plan under sec_1_501_c_17_-2 a_trust forming part of a plan of several employers or the employees of several employers will be a supplemental unemployment_benefit_trust described in sec_501 if all the requirements of that section are otherwise satisfied thus it is permitted for a plan to provide supplemental unemployment benefits to employees of multiple employers if as provided under sec_1_501_c_17_-2 all the requirements of sec_501 are met this means that each employer its employees or both must still submit a_trust which is part of a written plan which the employer or its employees or both has established and maintained solely for the purpose of providing benefits see sec_1 c - a thus if the plan will provide benefits to several employers each employer or its employees or both must submit a form_1024 application inclusive of a valid trust and a written plan document because you are a single trust that plans to provide benefits to employees of multiple employers and not a_trust that will provide benefits to employees of just one employer you do not qualify for tax-exempt status as a_trust described under sec_501 under sec_1_501_c_17_-1 an organization seeking tax-exempt status as an organization described under sec_501 is required to submit a complete application inclusive of a complete form_1024 a valid trust and a written plan in addition pursuant to sec_1_505_c_-1t a-3 notice for exemption under sec_501 is filed by submitting a properly completed and executed form_1024 application_for recognition of exemption under sec_501 or for determination under sec_120 together with the additional information required under sec_1_505_c_-1t q a-4 and sec_1_505_c_-1t q a-5 in your form_1024 you failed to complete schedule j part the service notified you that your form_1024 was incomplete on date you responded and stated that the plan has x employees participants thereafter date the service requested an update on the number information regarding member-employers of corporation since you stated in your date letter that you have x employees participating in the plan you responded in a letter dated date that corporation presently has no member-employers based on this information we can only conclude that you have no employees participating in the plan since employees’ participants are dependent on corporation having member-employers further in your form_1024 you made it clear that you will solicit member-employers only after you receive tax- exempt status from the service kxxxxxxxxxxxxxxxxxxxxxkkxxxkkakkxkx kkm kkk because you failed to submit a complete application as required under sec_1 c - 1t a-3 you do not qualify for tax-exempt status as an organization described under sec_501 the service is required under sec_501 to find that a_trust seeking tax-exempt status as an organization described under sec_501 is not discriminatory in favor of highly compensated employees see also sec_1_501_c_17_-1 to ensure that the discrimination barred under sec_501 and sec_1_501_c_17_-1 does not exist in any organization that seeks tax-exempt status as an organization described under sec_501 an organization applying for tax-exempt status under sec_501 is required to complete schedule j part of the form_1024 data regarding the employer and its employees without this data the service is unable to determine that the trust is non-discriminatory because you failed to complete schedule j part of the form_1024 the service is unable to conclude that plan is non-discriminatory an application to seek tax-exempt status as an organization described under sec_501 must be submitted on behalf of a_trust that is part of a written plan established and maintained by an employer his employees or both the employer and his employees see sec_1_501_c_17_-1 employees that participate in the plan as discussed above you have no member-employers and you have no you have clearly stated that you will solicit member-employers only after you receive tax- exempt status as an organization described under sec_501 you also stated that the employees of these member-employers will become the plan’s participants but only after you receive exemption conclusion because you are not an organization described under sec_501 you do not qualify for tax- exempt status under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete xxxxxxxxxaxxxxaxxxaxxaxxaxxaxxxkxaxxxxxaxaxxx you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations
